 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSaint Vincent's Hospital and Local 1199, NationalUnion of Hospital and Health Care Employees,Retail, Wholesale and Department Store Union,AFL-CIO. Cases 10-CA-15828, 10-CA-16214,and 10-CA-16444October 8, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 26, 1981, Administrative Law JudgePhilip M. Browning issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and Respondent filed a brief in support ofcertain portions of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.1. The Administrative Law Judge found that,pursuant to its no-solicitation policy, Respondentlawfully discharged employee LaCosta Miles andlawfully reprimanded Miles and employee LindaMenefee. In his exceptions, the General Counseldoes not argue that the policy is unlawful on itsface, but does contend that Respondent applied itspolicy in a discriminatory fashion to discourageunion activity. We find merit to the General Coun-sel's contentions, and we find for the reasons belowthat Respondent violated Section 8(a)(1) by discri-minatorily enforcing its no-solicitation rule, andviolated Section 8(a)(3) and (1) by reprimandingMiles and Menefee and by discharging Miles forsoliciting on behalf of the Union.Respondent's policy governing solicitation anddistribution reads, in pertinent part:No distribution of any kind, including circularsor other printed materials, shall be permittedin any work area at any time.No solicitations of any kind, including solicita-tions for memberships or subscriptions, whichmay interfere with patient care or disturb pa-tients will be permitted in immediate patientcare areas ....No solicitation of any kind, including solicita-tion for memberships or subscriptions, will bepermitted at any time by associates who are265 NLRB No. 6supposed to be working, or in such a way asto interfere with the work of other associateswho are supposed to be working. Anyone whodoes so and thereby neglects his or her workor interferes with the work of others will besubject to disciplinary action.The record supports the Administrative LawJudge's finding that prior to issuing the oral "clari-fication" of its policy on August 7, 1980,1 Re-spondent permitted solicitations which were incon-sistent with the policy.2Thus, Supervisor VirginiaWallace testified that wedding invitations wereplaced on the bulletin board in the locker room,and Supervisors Linda Vann and Joy Dobinson in-dicated that solicitations for flower funds were per-mitted. As the Administrative Law Judge noted,employee Charlene Weeks testified that in June shepurchased two raffle tickets from a nursing studentduring working hours. Additionally, employeeMellow Smith recalled that in the summer of 1980a student and part-time clerk asked several employ-ees during working time to buy raffle tickets.Smith further recalled that sometime in August anemployee tried during working time to sell ticketsto a "whiskey bash" to other employees. Also inAugust, according to Smith, employee MahaliaBrown sold Avon products during working time toemployees at the nurses' desk in the labor room.The Administrative Law Judge also noted employ-ee Queen Ester Steen's testimony that, at somepoint between May and July during working time,she was asked to purchase raffle tickets by a stu-dent nurse who claimed that the hospital adminis-tration had authorized the selling of such tickets.Steen further recalled that in the summer of 1980an employee engaged in working-time sales ofcandy to other employees, and another employeesold her a ticket to a raffle.3On August 7, Respondent's attorney "clarified"the policy by informing supervisors that solicita-tions were prohibited for flower funds, shower andi Unless otherwise specified, all dates herein refer to 1980.2 Respondent has not excepted to the Administrative Law Judge'sfinding in this regard.' We note that there is no evidence that supervisors were presentduring the incidents about which Weeks, Smith, and Steen testified.However, we find that the incidents were sufficiently open, frequent, andwidespread to warrant drawing an inference that Respondent had knowl-edge of the solicitations. See Hammary Manufacturing Corporation, a Divi-sion of U.S Industries Inc., 258 NLRB 1319 (1981); The Timken Compa-ny, 236 NLRB 757, 758 (1978). We also base this inference on the testi-mony of Supervisors Wallace, Vann, and Dobinson that other types ofsolicitation were tolerated, and we note that Respondent did not exceptto the Administrative Law Judge's finding that prior to August 7 solicita-tions were permitted contrary to Respondent's rule.It is not entirely clear whether some of the above incidents occurredjust before or soon after August 7. In either case the incidents form partof a widespread pattern of solicitation which warrants a finding that Re-spondent knew of and permitted substantial deviations from its policyprior to August 7.38 SAINT VINCENT'S HOSPITALwedding invitations, and the selling of such itemsas Avon products, doughnuts, and candy. Respond-ent's employees were orally advised by their super-visors of the clarification. However, it is undisput-ed that after August 7 hospitalwide solicitation forthe United Appeal continued with Respondent'sapproval.Pursuant to its policy, Respondent took severaldisciplinary measures after August 7 against em-ployees who engaged in union activities. Supervi-sor Betty Eaford gave employee LaCosta Miles awritten reprimand4on October 1 for distributingunion literature in the conference room in the in-tensive care unit and in the conference room on"Third-East." On October 15, Miles delivered awritten invitation to a union meeting to employeeInez Jackson, who was working in the coronarycare unit. On October 27, Miles was summoned toa meeting with Eaford and Surgical Division Man-ager Joyce Williams, who told Miles that givinganother employee an invitation to a union meetingwas a form of solicitation. Williams then informedMiles that she was terminated for soliciting in pa-tient care areas.5Additionally, it is undisputed that employeeLinda Menefee was given a written reprimand onSeptember 16 for soliciting employees duringworking time. The reprimand cited five separate in-cidents in which Menefee, an active union advo-cate, either questioned employees concerning theirviews on the Union or asked employees to attendunion meetings.As the Administrative Law Judge found, Re-spondent continued to condone some types of non-union solicitation subsequent to August 7. Therecord discloses several examples of Respondent'sundisputed tolerance of the hospitalwide solicita-tion for the United Appeal. Thus, Supervisor LindaVann testified that after August she witnessed so-licitations for the United Appeal on working timein patient care areas, and employee Steen testifiedthat in December United Appeal cards were dis-tributed on working time in the presence of Super-visor Virginia Wallace. On September 22, duringworking time, employee Charlene Weeks was4 The reprimand was dated September 26, and indicated that Mileswould be terminated for any further violations of Respondent's policy.I The Administrative Law Judge found that at the time of Miles' dis-charge Eaford was unaware that the solicitation involved an invitation toa union meeting, and he apparently found that Eaford alone made the de-cision to terminate Miles. However, Eaford's undisputed testimony dis-closes that the decision to terminate Miles was made jointly by Eafordand Williams. Further it is clear that Williams knew that the invitationconcerned a union meeting, since, as found by the Administrative LawJudge, Williams informed Miles at the termination interview that an invi-tation to a union meeting was a form of solicitation. No exceptions wereraised to the Administrative Law Judge's finding in this regard. Wetherefore find that Respondent knew that the invitation involved a unionmeeting at the time that it discharged Miles.given a United Appeal card by another employeein front of the nurses' desk on "Second-East."Apart from the United Appeal solicitations, theAdministrative Law Judge found that Respondentpermitted solicitations which were inconsistentwith its policy on three occasions after August 7.6In October, Supervisor Sharon Blankenship distrib-uted wedding invitations to employees during theirworking time in the locker room of the laborroom, and Supervisor Belle Snyder handed a dollarto employee Charlene Weeks, telling her to "getsomething going" for an employee who was sick.Snyder said nothing to Weeks concerning when orwhere the contributions were to be solicited, anduntil early November Weeks solicited money from19 or 20 employees, at least 4 of whom were work-ing at the time of the solicitation. The record alsodiscloses that in September or October, prior to amorning change-of-shift report, Supervisor RobertaSmith invited some employees to a housewarmingparty. The Administrative Law Judge concludedthat, even though Respondent tolerated such activi-ties while simultaneously enforcing its rule againstMiles and Menefee, its conduct did not "rise to thelevel of discriminatory enforcement of the no-so-licitation rule."The Administrative Law Judge recognized thatRespondent did not enforce its rule before August7, but he evaluated only the evidence arising afterthat date in determining whether Respondent en-forced its rule in a discriminatory manner. He didso because he apparently believed that Respond-ent's August 7 clarification was not prompted byits employees' union activities. Consequently, he ineffect gave Respondent a clean slate and failed togive weight to those instances of inconsistent en-forcement arising before August 7. Contrary to theAdministrative Law Judge, we do not view theclarification to have been simply Respondent'sgood-faith reaction to the confusion of its supervi-sors over the breadth of the rule. Rather, we findthat the purpose of the clarification was to provideRespondent with a basis for the subsequent en-forcement of its rules against employees who en-gaged in union solicitation.Such a conclusion is warranted from the circum-stances in which the clarification took place. Withrespect to its timing, we note that the clarificationoccurred while the organizational campaign was inprogress, and we note especially that shortly afterAugust 7 Respondent suddenly began to enforce itsd No exceptions were raised to the Administrative Law Judge's findingin this regard.I The Administrative Law Judge noted Supervisor vann's testimonythat she and others had requested clarification of the policy because theywere uncertain as to what constituted solicitation.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule against employees who engaged in union so-licitation, while simultaneously continuing to dis-play tolerance of some types of nonunion solicita-tion. Thus, Menefee was reprimanded on Septem-ber 16, and Miles was reprimanded on October 1and discharged on October 27. In examining thecontext of the clarification, we also find it relevantthat Respondent had previously engaged in unlaw-ful activity of a similar nature. From 1978 untilSeptember 15, 1980, Respondent maintained anoverly broad rule governing the wearing of insig-nia,8and, as found infra, it unlawfully enforcedthat rule on April 16 against employee CynthiaHildreth by instructing her to remove her unionbutton.9Additionally, as found infra, Respondentunlawfully interrogated employee Hildreth on Sep-tember 1 concerning her union activities.'0In view of the foregoing, we find that the clarifi-cation merely marked the point at which Respond-ent began to strictly enforce its rule as a responseto its employees' union activities, and therefore weare not restricted to evaluating only the evidenceof discriminatory enforcement arising after August7. Consequently, we find that Respondent's toler-ance of widespread nonunion solicitation prior tothat date, when coupled with the activities which itpermitted afterwards, constitutes substantial evi-dence of discrimination and demonstrates that Re-spondent had no interest in enforcing its rule untilits employees began to engage in union activities. Itis well settled that an employer violates Section8(a)(1) by failing to enforce a no-solicitation ruleagainst activities similar to those involved here,while simultaneously enforcing the rule against so-licitation on behalf of a union.'lSimilarly, disci-pline of an employee pursuant to a no-solicitationrule violates Section 8(a)(3) and (1) where the rulehas been selectively applied to prohibit union activ-ities. 2In view of the foregoing, we find that Re-spondent violated Section 8(a)(1) by discriminatori-ly enforcing its no-solicitation and no-distributionrule, and violated Section 8(a)(3) and (1) by repri-manding and discharging Miles and by reprimand-ing Menefee for engaging in union solicitation.'3We would reach the same result even if we uti-lized the Administrative Law Judge's analysis andconsidered only the evidence of discrimination aris-s See sec. 3, infra9 See sec. 4, infra.'0 See sec. 2, infra.XI See, e.g., Westinghouse Electric Corporation, 240 NLRB 905, 916(1979); Imco Container Company, 208 NLRB 874, 878-879 (1974).12 See, e.g., Westinghouse Electric Corporation. supra at 916; CapitolRecords, Inc., 233 NLRB 1041, 104546 (1977).la See Hammary Manufacturing Corporation, supra; Capitol Records.Inc., supra. In light of our decision herein, we find it unnecessary toreach the question of whether the conference room in the intensive careunit is an immediate patient care area.ing after August 7. Viewing the evidence in such alight, we find that the Administrative Law Judgegave insufficient weight to the instances of incon-sistent enforcement occurring after that date. Thus,he acknowledged that Respondent permitted work-ing-time solicitation for the United Appeal, but heapparently did not consider such an exemption tobe evidence of discrimination. Although the Boardhas found that an employer's tolerance of isolatedbeneficent solicitation does not by itself constitutesufficient evidence of discriminatory enforce-ment,"'4it has never granted a blanket exemptionto all charitable solicitation. Indeed, the Board hasconsistently evaluated evidence of such solicitationin determining whether a rule has been discrimina-torily enforced. 15Here, the activities on behalf of the UnitedAppeal occurred in conjunction with the threeother instances of solicitation outlined above, andwe find in the circumstances that all of these inci-dents cannot be dismissed as "isolated," particular-ly since some of the activities consumed a consider-able amount of time. Thus, it is clear that UnitedAppeal solicitations persisted over a period of sev-eral months, since the record discloses that em-ployee Weeks was solicited in September and sinceUnited Appeal cards were distributed in the pres-ence of Supervisor Virginia Wallace in December.Supervisor Linda Vann indicated that she had wit-nessed working-time activities on behalf of theUnited Appeal since August. Additionally, Weeks'collection for a sick employee pursuant to Supervi-sor Snyder's request continued over a significantamount of time during October and November.These activities, when coupled with SupervisorBlankenship's distribution of wedding invitations inOctober and Supervisor Smith's invitation to ahousewarming party in September or October, con-stitute substantial evidence that Respondent discri-minatorily enforced its rule, even if the period afterAugust 7 is viewed in isolation. We emphasize thatthis evidence assumes added significance in light ofthe active participation of supervisors in the con-duct, which occurred so soon after Respondent an-nounced that it would no longer condone solicita-tion. Such supervisory conduct further demon-strates that Respondent had no interest in enforcingits rule, apart from its desire to inhibit its employ-ees' union activities. Therefore, we find that the'4 See Emerson Electric Co., US Electrical Motors Division, 187 NLRB294, fn. 2 (1970); Serv-Air, Inc., 175 NLRB 801, 802, fn. 3 (1969). See alsoHammary Manufacturing Corporation, a Division of U.S Industries, Inc.,265 NLRB No. 7 (1982).18 See, e.g., Lance, Inc., 241 NLRB 655, fn. 5 (1979); Imco ContainerCompany, supra at 878-879. See also Paceco, a Division of Fruehauf Corpo-ration. 237 NLRB 399, 401(1978).40 SAINT VINCENT'S HOSPITALresult herein would not be altered by excluding theevidence of discrimination arising before August 7.2. The Administrative Law Judge found that Su-pervisor Linda Vann did not interrogate employeeCynthia Hildreth on September 1 outside thelocker room on "Third-Main." We find merit tothe General Counsel's exceptions in this regard,and we find for the reasons below that Vann inter-rogated Hildreth in violation of Section 8(a)(1).On September 1, Vann was sitting at the nurses'station on Third-Main when she noticed Hildrethwalking by. Vann approached Hildreth and askedwhether she had just come out of the locker room.Hildreth turned to face Vann and answered affir-matively, and at that point Vann observed that Hil-dreth was holding union literature in her hand.Vann then asked her what she was doing there andwhether she had left any literature in the lockerroom. Asserting that her conduct was legal becauseshe was on her own time, Hildreth confirmed thatshe had distributed the literature. Vann asked herto state her name and to indicate whether she wason a break, and Hildreth gave her name and re-plied that she was on her lunch period. Vann theninquired as to Hildreth's work location, and Hil-dreth responded that she worked on "Seventh-Main." At that point Vann and Hildreth terminatedtheir encounter.The Administrative Law Judge observed thatVann was policing the locker room area sincethere recently had been several thefts of billfoldsfrom both patients and employees. He also foundthat the encounter had occurred in a pleasant at-mosphere, that the questioning was not part of any"systematic and intensive" interrogation, and thatVann neither reprimanded nor scolded Hildreth.Relying on these circumstances, the AdministrativeLaw Judge found that Vann's questioning of Hil-dreth did not violate Section 8(aX)().Although it is clear, as the Administrative LawJudge found, that the propriety of Vann's attemptto police the area cannot be questioned, it is equal-ly clear that in doing so Vann was not free to in-terrogate Hildreth as to her union activity. After acareful review of the record, we find that, whileVann may have originally stopped Hildreth for se-curity reasons, her inquiries quickly exceeded herpolicing function and interfered with Hildreth'sSection 7 rights. We note especially that, whenVann recognized at the outset that Hildreth washolding union leaflets, she immediately beganasking questions related to Hildreth's union activi-ty, including inquiries as to why she was in thearea and whether she had distributed the leaflets inthe locker room. In response to Hildreth's assertionthat she could distribute literature on her owntime, Vann pursued the issue by asking whetherHildreth was on lunchtime or breaktime. It was inthis context of discussing her union activity thatVann asked Hildreth to state her name and toreveal her work location. When the record isviewed as a whole, it is clear that Vann's questionsfocused on Hildreth's union activity and were un-related to security considerations. It is also note-worthy that Vann failed to inform Hildreth of herpurpose"6and did not mention the theft problemor her policing function.In examining the context of the incident, we alsorecognize that Vann's questioning of Hildreth didnot occur in a vazuum, since it was a prelude toRespondent's discriminatory application of its no-solicitation rule. 7 We note further that it was Hil-dreth against whom Respondent had previously en-forced its unlawful rule governing the wearing ofinsignia. 1 8We also find that the Administrative Law Judgeerred in relying on the pleasant atmosphere sur-rounding the encounter. The Board has frequentlyfound that inquiries concerning union activities areunlawful even when conducted in such an atmos-phere,'9and consequently questioning need not besystematic, intensive, or harsh in order to be foundunlawful. The test is "whether the employer en-gaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employ-ee rights under the Act."20We therefore findunder all of the circumstances that Respondent vio-lated Section 8(a)(1) by questioning Hildreth as towhether she was engaged in the distribution ofunion literature and by attempting to ascertain heridentity in that context.2'3. We agree with the Administrative Law Judgethat prior to September 15 Respondent's rule gov-erning the wearing of insignia was overly broad,since the rule prohibited such insignia at all loca-tions on Respondent's property while employeeswere on duty or in uniform. However, the Admin-istrative Law Judge did not provide a remedy forthe violation in view of Respondent's promulgationof a revised rule on September 15.22 In agreementwith the General Counsel, we find that the Admin-istrative Law Judge erred in not providing such aI6 See Pacific Southwest Airlines, 201 NLRB 647, 650-651 (1973).17 See Hanes Hosiery, Inc., 219 NLRB 338 (1975).i" See sec. 4, infra'' See, e.g., Jody Tootique, 245 NLRB 734, 739 (1979); Hanes Hosiery.Inc., supra at 338, fn. 2.20 American Freightways Co.. Inc., 124 NLRB 146, 147 (1959).1' Cf. Fremont Manufactunng Company. Inc., 224 NLRB 597. 604(1976). See also Montgomery County MH/MR Emergency Service. 239NLBR 821, 824 (1978).22 The General Counsel does not contend that the revised rule of Sep-tember 15 is unlawful. Therefore, the issue of whether the rule is valid isnot before us.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDremedy. Under certain circumstances an employermay repudiate its unlawful conduct and thereby re-lieve itself from liability.23In the instant case,however, Respondent has made no effort to repudi-ate its conduct, and we find that Respondent'smere revision of the rule does not constitute an ef-fective repudiation.We also find that this is not a case in which theviolation is insufficiently serious to warrant the is-suance of a remedial order.24We consider Re-spondent's maintenance of the rule over a period ofapproximately 2 years to be a serious restriction ofthe Section 7 rights of its employees,25and there-fore we shall make appropriate modifications to theAdministrative Law Judge's recommended Order.4. The Administrative Law Judge found that Re-spondent did not violate the Act when its supervi-sor, Linda Piccard, acting pursuant to the unlawfulrule governing insignia, told employee Cynthia Hil-dreth on April 16 to remove the union pin whichshe was wearing in a patient care area. The Admin-istrative Law Judge reasoned that Piccard's con-duct would have been unlawful if Hildreth hadbeen disciplined in connection with the incident.We find merit to the General Counsel's contentionsconcerning this issue.Contrary to the Administrative Law Judge'sconclusion, formal disciplinary action is not a pre-requisite to finding that an overly broad rule hasbeen unlawfully enforced. The Board has foundthat enforcement of an invalid rule violates the Acteven where the enforcement consists merely of in-structing an employee to cease engaging in unionactivity.26We therefore find that Respondent vio-lated Section 8(a)(1) by telling Hildreth to removeher button. 27CONCLUSIONS OF LAW1. Saint Vincent's Hospital is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Local 1199, National Union of Hospital andHealth Care Employees, Retail, Wholesale and De-partment Store Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.23 To be effective, a repudiation must be timely, unambiguous, specificin nature to the coercive conduct, and free from other proscribed illegalconduct. The repudiation must be adequately published, and the employ-er must not engage in proscribed conduct after the publication. Pas.savantMemorial Area Hospital, 237 NLRB 138 (1978). Cf. Baldor Electric Com-pany, 245 NLRB 614 (1979).a4 See, generally, Carolina American Textiles. Inc., 219 NLRB 457(1975); Texberry Container Corporation, 217 NLRB 58 (1975).25 See Custom Trim Products, 255 NLRB 787 (1981), where the Boardadopted an administrative law judge's issuance of a cease-and-desist orderfor an overly broad rule which was maintained for only 20 days.25 Winn-Dixie Stores. Inc., 224 NLRB 1418, 1428-29 (1976).27 See Schwan's Sales Enterprises, Inc., 257 NLRB 1244 (1981).3. By permitting nonunion solicitation duringworking time while prohibiting union solicitationduring working time, by interrogating employeeCynthia Hildreth concerning her union activities,by instructing its supervisor, John Gilbert, toengage in surveillance of its employees' union ac-tivities, by maintaining an overly broad rule gov-erning the wearing of insignia, and by enforcingthat rule against employee Cynthia Hildreth, Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. By reprimanding employee Linda Menefeeand by reprimanding and discharging employee La-Costa Miles because of their union activities, Re-spondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.5. The above-described unfair labor practices areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.6. All other allegations of the complaint hereinthat Respondent has engaged in unlawful conducthave not been supported by substantial evidence.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3)and (1) of the Act, we shall order Respondent tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act. Accordingly, we shall order Respond-ent to offer LaCosta Miles immediate and full rein-statement to her former position or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights and privileges previously enjoyed, and tomake her whole for any loss of earnings she mayhave suffered as a result of the discrimination prac-ticed against her by paying to her a sum equal towhat she would have earned, less any net interimearnings, plus interest. Backpay shall be computedin accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner de-scribed in Florida Steel Corporation, 231 NLRB 651(1977). 2We shall also order Respondent to expunge fromits records any reference to the unlawful dischargeof Miles and to the unlawful reprimands issued toMiles and Linda Menefee.21 See, generally, Isis Plumbing & Heating Cao., 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.42 SAINT VINCENT'S HOSPITALIn accordance with our decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), we shall alsoprovide a narrow cease-and-desist order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Saint Vincent's Hospital, Birmingham, Alabama, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, reprimanding, or otherwise dis-criminating against employees because they engagein union activities.(b) Discriminatorily enforcing its no-solicitationand no-distribution rule against employees whoengage in union activities.(c) Maintaining a rule which prohibits employeesfrom wearing insignia, pins, or buttons at all loca-tions on its property while employees are on dutyor in uniform.(d) Enforcing against employees a rule whichprohibits the wearing of insignia, pins, or buttons atall locations on its property while employees areon duty or in uniform.(e) Interrogating employees concerning theirunion activities.(f) Instructing or ordering its supervisors toengage in surveillance of its employees' union ac-tivities.(g) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Offer LaCosta Miles immediate and full rein-statement to her former position or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or otherrights and privileges previously enjoyed, and makeher whole for any losses incurred by reason of thediscrimination practiced against her in the mannerset forth in the section of this Decision entitled"The Remedy."(b) Expunge from its files any reference to thedischarge of LaCosta Miles and to the reprimandsissued to LaCosta Miles and Linda Menefee, andnotify each of them, in writing, that this has beendone and that its unlawful conduct will not be usedas a basis for future personnel actions concerningthem.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Birmingham, Alabama, facilitycopies of the attached notice marked "Appen-dix."29Copies of said notice, on forms provided bythe Regional Director for Region 10, after beingduly signed by Respondent's authorized representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaints be,and they hereby are, dismissed insofar as theyallege violations of the Act not specifically foundherein.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, reprimand, or oth-erwise discriminate against our employees be-cause they engage in union activities.WE WILL NOT discriminatorily enforce ourno-solicitation and no-distribution rule againstemployees who engage in union activities.WE WILL NOT maintain a rule which prohib-its our employees from wearing insignia, pins,or buttons at all locations on our propertywhile our employees are on duty or in uni-form.WE WILL NOT enforce against our employ-ees a rule which prohibits the wearing of insig-nia, pins, or buttons at all locations on ourproperty while our employees are on duty orin uniform.WE WILL NOT interrogate our employeesconcerning their union activities.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT instruct or order our supervi-sors to engage in surveillance of our employ-ees' union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL offer LaCosta Miles immediateand full reinstatement to her former positionor, if that position no longer exists, to a sub-stantially equivalent position, without preju-dice to her seniority or other rights and privi-leges previously enjoyed, and WE WILL makeher whole, with interest, for any losses in-curred by reason of the discrimination prac-ticed against her.WE WILL expunge from our files any refer-ences to the discharge of LaCosta Miles and tothe reprimands issued to LaCosta Miles andLinda Menefee, and WE WILL notify each ofthem, in writing, that this has been done andthat our unlawful conduct will not be used asa basis for future personnel action concerningthem.SAINT VINCENT'S HOSPITALDECISIONSTATEMENT OF THE CASEPHILIP M. BROWNING, Administrative Law Judge:Upon a charge filed on May 14, 1980, and an amendedcharge filed on June 25, 1980, by Local 1199, NationalUnion of Hospital and Health Care Employees, Retail,Wholesale and Department Store Union, AFL-CIO(hereinafter the Union), against St. Vincent's Hospital(hereinafter Respondent), the General Counsel of the Na-tional Labor Relations Board (hereinafter the GeneralCounsel), through the Regional Director for Region 10of the Board, issued his complaint and notice of hearingdated August 12, 1980, in Case 10-CA-15828. Upon acharge filed by the Union on September 4, 1980, againstRespondent, the General Counsel issued his complaint,order consolidating cases, and notice of hearing datedSeptember 26, 1980, in Cases 10-CA-16214 and 10-CA-15828. Upon a charge filed by the Union on November21, 1980, against Respondent, the General Counsel issuedhis complaint (as amended January 9, 1981), order con-solidating cases, and notice of hearing dated December31, 1980, in Cases 10-CA-16444, 10-CA-16214, and 10-CA-15828.Respondent, by its duly filed answers to each of theindicated complaints, essentially denied and placed inissue the allegations of unfair labor practices containedtherein.A hearing was held in Birmingham, Alabama, onMarch 9 and 10, 1981, in which all parties participated.Post-hearing briefs were filed on behalf of all parties bycounsel and have been carefully considered.Upon the entire record in these consolidated cases, andfrom my observation of the testimonial demeanor of thewitnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONA. RespondentAt all material times, Respondent has been and is anAlabama corporation with office and place of businesslocated in Birmingham, Alabama, where it is engaged asa health care institution in the operation of a hospitalproviding inpatient and outpatient medical and profes-sional care services. During the representative 12-monthperiod immediately preceding issuance of the originalcomplaint in Case 10-CA-15828, Respondent receivedgross revenues exceeding $250,000 in the course and con-duct of that business and received at its Birmingham, Al-abama, institution supplies valued in excess of $5,000 di-rectly in interstate commerce from places outside theState of Alabama. I find that Respondent is, and at alltimes has been, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.B. The UnionThe answers admit, and I find, that at all materialtimes the Union is and has been a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Issues InvolvedThe basic issues were set forth in the brief of the Gen-eral Counsel, viz, whether a preponderance of credibleevidence supports findings that Respondent: (1) main-tained and enforced rules that prohibited employees fromdisplaying union insignia in nonpatient care areas, in vio-lation of Section 8(a)(1) of the Act; (2) interrogated em-ployees concerning their membership in union activitiesand desires in violation of Section 8(a)(1) of the Act; (3)instructed its employees to surveil their fellow employ-ees' activities on behalf of the Union, in violation of Sec-tion 8(aXl) of the Act: (4) reprimanded its employee,Linda Menefee, because she engaged in activities onbehalf of the Union, in violation of Section 8(a)(3) and(1) of the Act; and (5) reprimanded and discharged itsemployee, LaCosta Miles, because she engaged in activi-ties on behalf of the Union, in violation of Section 8(aX3)and (1) of the Act.'I Respondent's contentions with respect to the procedural issues raisedby it on brief, vlr (I) that the General Counsel's earlier withdrawal of thecharges relating to the warning given Linda Menefee and to the termina-tion of LaCosta Miles bars their subsequent filing herein and (2) that theabsence of an embracing charge in the case of the alleged warning givenMiles warrants its dismissal, have been considered and, in the absence ofa showing that the filing of the related complaints was in any way barredby Sec. 10(b) of the Act or that the contentions otherwise are meritori-ous, are not found to constitute an impediment to a consideration of theenumerated issues on the merits. SAINT VINCENT'S HOSPITALB. The Dress Code1. The factsThe first complaint alleges in essence that Respondentmaintains and has enforced an overly broad rule thatprohibits the wearing of union insignia or buttons at alltimes while on hospital property. In its answer Respond-ent admits that its employee handbook, published in1978,2 contained a rule with respect to identificationbadges which included, inter alia, the following para-graph:3In addition to the official hospital identificationbadge, associates are permitted to wear officialschool or occupational pins, but no other insignia,pins, or buttons are permitted to be worn by asso-ciates while on duty or while in uniform on hospitalproperty.In an amended answer to the first complaint, Respond-ent indicates that its employee handbook was amendedon September 15 to contain, inter alia, the following re-vised paragraph with respect to identification badges:4In addition to the official hospital identificationbadge, associates are permitted to wear officialschool or occupational pins, but no other insignia,2 All dates hereinafter are in 1980 unless otherwise indicated.s The entire rule reads:IDENTIFICATION BADGESSt. Vincent's Hospital follows official personnel identification pro-cedures to maintain hospital security for patients, visitors, and asso-ciates.All associates are provided with identification badges when theyare employed. It is a requirement that these badges be worn by allassociates when they are on duty.There is no charge for the first badge. When a badge is lost ormutilated, the associate contacts the Personnel Department for a newbadge. A nominal fee is charged for the replacement badge.An associate who leaves the employment of the hospital may notreceive a final paycheck until the identification badge is returned tothe Personnel Department.In addition to the official hospital identification badge, associatesare permitted to wear official school or occupational pins, but noother insignia, pins, or buttons are permitted to be worn by asso-ciates while on duty or while in uniform on hospital property.' The entire revised rule (after September 15) reads:IDENTIFICATION BADGESPhoto Identification Badges are issued to all associates by the Per-sonnel Department. Associates are required to wear identificationbadges at all times while on hospital premises.An associate who changes name, job title, or department is re-quired to have a new badge made. This badge is issued withoutcharge.For lost, mutilated, or destroyed badges, a nominal fee will becharged for replacement.At termination the associate is required to return the badge to thehospital.In addition to the official hospital identification badge, associatesare permitted to wear official school or occupational pins, but noother insignia. pins, or buttons are permitted to be worn by asso-ciates in immediate patient care areas which include the patients'rooms, operating rooms, and places where patients receive treatment(such as X-Ray and therapy areas), corridors and sitting rooms ad-joining or accessible to patient rooms and treatment rooms, and ele-vators or stairways used substantially to transport patient[s].pins, or buttons are permitted to be worn by asso-ciates in immediate patient care areas which includethe patients' rooms, operating rooms, and placeswhere patients receive treatment (such as X-Rayand therapy areas), corridors and sitting rooms ad-joining or accessible to patient rooms and treatmentrooms, and elevators or stairways used substantiallyto transport patient[s].It is uncontroverted that, prior to the promulgation ofthe September 15 revision, Respondent, through its as-sistant director of nurses, enforced the rule.For several days in April (April 10-16) employee Cyn-thia Hildreth wore her union button to work. Hildrethtestified that, on April 16, Medical Nursing ManagerLinda Piccard advised her the union pin (Local 1199)she was displaying was contrary to hospital policy, notpart of the uniform, and that she was not to wear any-thing on her uniform but a name tag and her school des-ignation. Hildreth responded by inquiring whether thepractice of other employees in wearing various pins,flowers, and other insignia was against hospital policyalso, to which Piccard replied in the affirmative. Theconversation took place in front of the nurses desk in apatient unit known as "Seventh-Main." Piccard testifiedthat on that day she had inspected employees on variousshifts for the proper display of the identification badgesrequired of all employees and their general compliancewith the hospital dress code, i.e., to make certain theyhad on the pins they were supposed to and were notwearing things that were prohibited. She found employ-ees were wearing various types of paraphernalia, such asbunny rabbits, extra pins, chickadees, etc. She askedthem to remove all except their identification badges andnurse's or school pins. A nurse's pin denotes the schoolconferring the nursing degree and usually also indicateswhether the wearer is a registered, or a licensed practi-cal, nurse. Nurses are required to wear their pins. WhilePiccard had on a number of previous occasions request-ed employees to remove other pins, buttons, etc., she tes-tified she had never previously directed the removal of aunion button. On the occasion in issue, Piccard ap-proached Hildreth from a distance and noted the latter'sschool pin and "another pin" and asked if the other pinwas a nursing pin. When Hildreth replied in the nega-tive, Piccard requested its removal. It was only whenHildreth was in the process of removing it that Piccardnoted what kind of pin it was.2. Analysis and concluding findingsThe undisputed facts are that prior to September 15Respondent maintained a rule prohibiting employeesfrom wearing insignia, other than those of a professionalnature, which was not restricted to patient care areas. Itis also undisputed that the rule was amended effectiveSeptember 15 as to apply only to patient care areas. Ifind that the rule maintained prior to September wasoverly broad and unlawful, as it was not restricted to pa-tient care areas.5 Thus, Respondent, by maintenance ofI George J. London Memorial Hospital, 238 NLRB 704, 708 (1978).45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe dress code as it existed prior to its revision of Sep-tember 15, violated Section 8(a)(1) of the Act.Further, it is uncontested that Respondent, throughthe medical nursing manager, enforced the rule on April16 by informing employee Cynthia Hildreth that theunion pin she was displaying on her uniform was con-trary to hospital policy and, accordingly, must be re-moved. This incident occurred in a patient care area, andPiccard was making a periodic inspection for dress codecompliance. While there is no evidence that the dresscode was in that instance discriminatorily enforced, theBoard has held that when an employer maintains anoverly broad no-solicitation rule (a union button is aform of solicitation), the rule is invalid for all purposes.Accordingly, if enforcement of the rule results in disci-pline, the discipline is unlawful even though the activitymay have otherwise been lawfully restricted from a par-ticular area.6Thus, if discipline had resulted from Respondent's en-forcement of its unlawful rule on April 16, it would havebeen unlawful, in violation of Section 8(a)(l) of the Act,notwithstanding Respondent's assertion that the dresscode was not discriminatorily enforced. Hildreth wasneither reprimanded nor warned, however, and there isno remedy appropriate under the circumstances save theentry of an appropriate order to assure Respondent'sfuture compliance with the Act in the maintenance andenforcement of a dress code. There is, however, no con-tention raised that maintenance of Respondent's reviseddress code is overly broad, or otherwise violative of Sec-tion 8(a)(l) of the Act, and there was no evidence pre-sented that could serve as a basis for a finding that therule was ever discriminatorily enforced. It is, therefore,concluded that the mandate of a remedy in this instancewould not serve a useful purpose since Respondent's ruleas presently contained in its amended employee hand-book does not appear unlawful on its face.C. The Interrogation1. The factsThe second complaint alleges an instance of unlawfulinterrogation of an employee by Unit Coordinator LindaVann, who was at all times material an admitted supervi-sor.7On September I at or about 12:05 p.m., which wasduring employee Cynthia Hildreth's lunch break on thelast day of her employment,8Hildreth placed union lit-erature in the locker room on "Third-Main."According to Hildreth, when she was walking awayfrom the locker room toward the elevators, Unit Coordi-nator Vann addressed her with a "hey, you" and in-quired as to whether she had been in the locker room.Hildreth replied in the affirmative, and Vann asked if shehad left the material she was carrying (leaflets) in the6 A. T & S F Memorial Hospital, Inc., 234 NLRB 436 (1978).7 At the time of hearing, Linda Vann was no longer associated withRespondent.a Cynthia Hildreth was employed at the hospital as an L.PN (licensedpractical nurse) from October 1973 to September I, when she resigned tomarry and move to Chicago.locker room.9Hildreth affirmatively replied and thensaid: "It is legal for me to do this because the lockerroom is a non-patient care area." Vann then asked forher name and where she worked, to which Hildreth re-sponded with her name and the fact she worked on"Seventh-Main." Hildreth also told Vann that she wason her lunch break and then walked away holding someunion leaflets of the kind she had deposited in the lockerroom on "Third-Main" and distributed on other floorsthat day. "Seventh-Main" where Hildreth worked, isfour floors from "Third-Main," where the conversationin question occurred and where Vann worked. Hildrethacknowledged that Vann probably did not know her,that when Vann first addressed her as indicated her backwas to Vann, and that she was smiling throughout theencounter since it had occurred in a pleasant atmosphere.Hildreth also testified that she had received a verbalwarning from her supervisor, Virginia Wallace, who wasunit coordinator, for violating the no-solicitation rule.This warning was not alleged to be a violation of theAct in this action.While Vann's version of the episode in issue varies insome particulars, it does not differ significantly from thatof Hildreth. She was sitting at the nurses station on"Third-Main" at or about 12:05 p.m. on September Iwhen she heard the locker room door open. When shelooked up, she saw a nurse whom she did not recognizewalk by her station. VMnn was policing the activity on"Third-Main" since it is an OB floor with many visitorsand there had been thefts of billfolds from both patientsand employees on the floor. She believed the lockerroom empty and was policing it to see that no one en-tered that she did not recognize. As she did not recog-nize Hildreth, she tried to stop her with an "excuse me."Hildreth, however, kept walking and Vann finally got upand followed her, stopped her halfway down the hallwith another "excuse me." Vann asked Hildreth if shehad just come out of the locker room. Hildreth turnedaround to face Vann "grinning" and answered that shehad. Vann noticed the papers Hildreth had in her hand.The way Hildreth had them turned, Vann could and didrecognize them as union literature. Vann then askedwhat she was doing there and whether she had left someof the literature in the locker room. Hildreth laughedand replied that she had and that she could do anythingshe wanted to in a nonpatient area as long as she was onher own time. Vann then asked for her name and wheth-er she was on her lunchtime or breaktime, and Hildrethanswered with her name and that she was on her lunchbreak. Vann asked her where she worked, to which sheresponded "Seventh-Main" and Vann thanked her andwalked away. Vann did not recognize Hildreth asanyone she knew even after Hildreth identified herself,and did not reprimand her for leaving union literature inthe locker room. During the course of her testimony,Vann expressed an opinion that, although the lockerroom was a nonworking area, it would have been con-trary to hospital policy to leave union literature there forthe reason that those persons who enter that area wouldo According to Hildreth, this area is used by nurses to rest, read, usethe restroom located there, and store their purses.46 SAINT VINCENT'S HOSPITALnot necessarily be on their breaks and thus would not beallowed to leave it there.Virginia Wallace, who was Hildreth's supervisor at thetime in question, testified that, while she had been awareof the incident, she never verbally reprimanded Hildrethfor soliciting or distributing union literature.2. Analysis and concluding findingsThere is no real dispute that, as contended by the Gen-eral Counsel, Unit Coordinator Vann asked employeeCynthia Hildreth, after the latter left the locker room on"Third-Main," whether she had left some union literaturein the locker room, and that Vann did so after recogniz-ing the leaflets as union literature.The questioning cannot be taken out of context, how-ever. There had been a theft problem on "Third-Main"involving billfolds. That floor has many visitors. Thelocker room is used by nurses too, among other things,store their purses. Vann was policing the locker room tosee no one entered whom she did not recognize. Shethought the locker room to be empty. She did not recog-nize Hildreth as the latter emerged from the lockerroom, and tried to, and finally did, get her stopped half-way down the hall. Vann asked her if she had just comeout of the locker room. After Hildreth turned around toface Vann, the latter saw the papers Hildreth had in herhand, identified them as union literature, and asked Hil-dreth what she was doing in the locker room. Then sheasked about the leaflets. Hildreth was smiling throughoutthe encounter since it occurred in a pleasant atmosphere.Hildreth answered truthfully that she had left the leafletsin the locker room. She claimed to know her rights todo so, and so stated them.No one can seriously question the propriety of Vann'spolicing of traffic on "Third-Main" in view of the fre-quency of strangers and the prior thefts on the floor in-volved. Here, there could have been no connection be-tween the questioning of Hildreth and her prior unionactivities since she worked on "Seventh-Main," fourfloors away, and Vann did not recognize her as anyoneshe knew even after Hildreth identified herself. Similarly,there was no connection between the questioning of Hil-dreth and the fact that it occurred on Hildreth's lunchbreak on her last day of employment with the hospital.She was not terminated but resigned to marry and moveto Chicago. The questioning here was an isolated inci-dent, not part of any systematic and intensive interroga-tion. Hildreth gave truthful answers without fear ofreprisal. As seen, this was her last day of work, and sheclaimed to know her rights to distribute union literatureand stated them to Vann. Vann neither reprimanded norscolded Hildreth. While the latter claimed to have beenorally warned by her supervisor, Virginia Wallace, thiswarning was not alleged to be a violation of the Act inthis action, and Wallace denied ever verbally reprimand-ing Hildreth for soliciting or distributing union literature.The facts do not rise to the level of coercion.Under all of the circumstances presented here, I findand conclude that the evidence does not sustain the con-tention of counsel for the General Counsel and of theUnion that Respondent by and through Unit CoordinatorLinda Vann on or about September 1, in and about thevicinity of its hospital, unlawfully interrogated its em-ployees. Accordingly, I find and conclude that the evi-dence in this nature does not sustain a violation of Sec-tion 8(a)(1) of the Act. 'oOn brief, the General Counsel charges that Respond-ent also violated Section 8(a)(1) of the Act by maintain-ing an invalid no-distribution rule. This violation was notalleged in the complaint, but counsel for the GeneralCounsel points out that this is not a bar to such a finding,since the Board law is clear that a finding may be madethereon as the matter was fully litigated at the hearing,and Respondent had ample opportunity to offer evi-dence.The basis of the new charge is Unit CoordinatorVann's responses to the following questions that appearin the transcript of testimony:Q. Is the locker room a working area?Q. Is it a working area?Q. Yes.A. No, sir.Q. So, no one would be prohibited from distribut-ing literature in the locker room?A. It is not considered a working area.Q. In other words, an employee would be free todistribute literature on his own time in that area? Itwouldn't be a violation of hospital policy to do that,would it?Q. Do you understand my question?A. Would it be against hospital policy to leaveliterature in the locker room?Q. Right.A. It would be because the ones that go throughthere are not necessarily on their breaks. So, theywould not be allowed to leave it in there. Theycould read it like downstairs in the cafeteria, in thecanteen, or in the lobby, but, no, they would not beallowed to read it in the locker room because notall the people are on breaks in there.Q. So, it was contrary to hospital policy to leaveliterature in a non-working area?A. No, that's not against policy.From at least a portion of this exchange, counsel forthe General Counsel apparently concludes that Vannstated that it is contrary to hospital policy to distributeliterature in the locker room, yet acknowledging that thelocker room is a nonworking area.While some of Vann's answers in the exchange mayhave been confusing, I do not share counsel's interpreta-tion of them. In essence, she was asked for her interpre-tation of hospital policy as it relates to the locker room.She may not have fully understood the question, "Wouldit be against hospital policy to leave literature in thelocker room?" and was not as clear as she might havebeen in her answer. In any event, the basis of her opinionwas stated, and a reading of the entire exchange betweencounsel and witness does not sustain counsel's contentionon brief that by that exchange Vann admitted to the10 Cf. N.LR.B. v. Camao Incorporated, 340 F.2d 803, 807 (5th Cir.1965), cert. denied 382 U.S. 926.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance of an overly broad no-distribution rule. Ac-cordingly, I find and conclude that the evidence in thisinstance does not constitute a violation of Section 8(a)(1)of the Act.D. The Solicited Surveillance1. The factsParagraph 7 of the complaint issued December 31 al-leges that Respondent, by its supervisor and agent, Nurs-ing Supervisor Lorraine Hartley, "solicited its employeesto surveil their fellow employees' activities on behalf ofthe Union."The General Counsel offered the testimony of formerSecurity Supervisor John Gilbert as proof of that allega-tion.11His testimony was also offered to show that Re-spondent did entertain hostility towards its employees'union activities.Gilbert first testified concerning an incident that alleg-edly occurred in October 1979 when Security DirectorWilliam B. King, then Gilbert's superior, assertedly in-formed him that there was going to be a union seminarin the Sheraton Motor Inn, Downtown, that he (King)wanted to know what would transpire, who wouldattend from St. Vincent's, and who would attend fromother hospitals. King, according to Gilbert, wanted himto remember faces and names of those in attendance andbring that information back. King told him to get in andout without being seen, if possible, since it was againstthe law for him to be there in the first place. Gilbert tes-tified that he told King he would do it and that he at-tended the seminar held in October 1979 and reportedback to King. According to Gilbert, King told him "itwas very important that I keep this between me and himbecause what had happened was against the law and thathe didn't want me to discuss it with anybody else in thedepartment or in the hospital, that it should be just mineand his little secret." Gilbert testified that he went to theunion meeting and reported back to King that there werepeople from St. Vincent's in attendance, as well as fromother hospitals, but was unable to provide names becausehe did not know anybody's name.Further to show Respondent entertained hostilitytoward the Union, the General Counsel offered Gilbert'stestimony relating to another incident involving Kingthat allegedly occurred prior to the spy episode, in Sep-tember 1979, and during which King had assertedly di-rected the security personnel to identify individuals pass-ing out union literature outside of the hospital, to stayout of sight of those from the Union passing out thepamphlets but to submit to him the names of those indi-viduals in writing as soon as possible. Gilbert testified hedid as instructed on more than one occasion.In support of the allegation contained in paragraph 7of the third complaint the General Counsel offered thet" The General Counsel concedes the record reflects that Gilbert wasat all times relevant a supervisor within the meaning of the Act. Accord-ingly, since the matter was fully litigated at the hearing, Gilbert's testi-mony is treated as having been offered, inter alia, in support of the Gen-eral Counsel's contention on brief that Respondent violated Sec. 8(aXl)of the Act by instructing its supervisor, Gilbert, to surveil its employees'union activities. See Crown Zellerbach Corporation, 225 NLRB 911 (1976).testimony of Gilbert relating to an incident allegedly oc-curring in September, not in August as set forth in thecomplaint. Gilbert testified that he was summoned to thesecond floor of the main wing by Nursing SupervisorLorraine Hartley who asked him if he knew that theUnion was outside handing out handbills and whether heknew any of the employees involved. Gilbert respondedthat he was aware that the Union was distributing hand-bills outside but that he did not know any of the employ-ees. Hartley reportedly then identified three of the indi-viduals by name, viz, Cynthia Hildreth, Don Douglas,and LaCosta Miles, and in Gilbert's sight and hearingthen talked with Medical Nursing Manager Linda Pic-card, requesting the particular location where Milesworked. Hartley then instructed Gilbert to keep his eyeon them and to report the matter to King. Gilbert did soby leaving a note in King's desk that morning, as he hadbeen instructed to do, so that the names could be turnedover to the hospital's attorneys and would go undetectedin event Respondent's files were to be subpoenaed tocourt. This procedure was assertedly instituted by Kingin September 1979, prior to the retention of counsel ofrecord.At the time of hearing, Gilbert was no longer associat-ed with the hospital, having resigned on October 30. Thecircumstances of his resignation, as conceded by Gilbert,were that King advised him that he had a choice ofbeing fired or of resigning, i.e., King was going todemote him, and he resigned rather than take the demo-tion. Gilbert claimed to harbor no resentment towardeither King or the hospital as a result and also claimed tothink King justified in his action. Gilbert voluntarilygave a statement to a Board agent approximately 2weeks after his resignation and appeared voluntarily totestify at the hearing herein because he felt that "therewas a lot of injustice being done to a lot of people,"citing as two examples the incidents involving the unionmeeting and Hartley. He also referred to "injustices"perpetrated upon himself, but gave no particulars. Gil-bert expressed displeasure, however, over the fact that,while he was supposed to have authority to reprimandthe three men he had working under him, King neverpermitted him to exercise that authority. He testified fur-ther that one of the men he had tried to discipline endedup by getting his job when he resigned and noted thatKing is an ex-Birmingham policeman, as is the man thatgot his job.In his testimony on behalf of Respondent, King statedthat his decision to demote Gilbert was based upon thelatter's falsification of a timecard and that Gilbert re-signed rather than take the demotion. King specificallydenied that he had instructed Gilbert to attend a unionseminar and to report the names of employees in attend-ance. He did testify he had heard from an ex-employeethat Gilbert had attended a union meeting. King alsodenied that Gilbert had provided him with any names ofemployees picketing or leafleting the hospital. He alsotestified that he did not recall giving Gilbert any instruc-tions to identify the people who were handbilling to seewhether they had been authorized to be in the hospital.He also testified that the security force was alerted when48 SAINT VINCENT'S HOSPITALunion advocates appeared at the hospital entrances.Those persons were identified, where possible, and thatinformation, including the handouts, were given to theattorney representing the hospital at that time. At shiftchange time, security would dispatch guards to the en-trances to keep them open.2. Analysis and concluding findingsAs noted previously, the General Counsel offered thetestimony of former Security Supervisor John Gilbert fortwo purposes, viz: (1) to show that Respondent did enter-tain hostility toward its employees' union activities,12and (2) as proof of the charge that Respondent throughNursing Supervisor Lorraine Hartley "solicited its em-ployees to surveil their fellow employees' activities onbehalf of the Union."As was previously observed above,'3Gilbert's testi-mony is treated here as having been offered, inter alia, insupport of the General Counsel's contention on brief thatRespondent violated Section 8(a)(l) of the Act by in-structing its supervisor, Gilbert, to surveil its employees'union activities since the matter was fully litigated at thehearing.According to Gilbert, in September, Nursing Supervi-sor Lorraine Hartley identified three employees (CynthiaHildreth, Don Douglas, and LaCosta Miles) to him asbeing among those individuals outside the hospital dis-tributing union literature. Within his sight and hearing,she conversed with Medical Nursing Manager Piccard todetermine Miles' work location, and then instructed Gil-bert to "keep my eye on them and to be sure to reportthis to [Security Manager] King."Respondent offered no testimony to refute Gilbert'stestimony in this regard. Hartley did not appear or tes-tify as a witness for Respondent. Since she was in a posi-tion to refute Gilbert's testimony, Respondent's failure tocall Hartley to testify raises an inference that her testi-mony would have been unfavorable to Respondent.14Further, although Piccard did testify on Respondent'sbehalf, she failed to testify about the conversation be-tween Hartley and Gilbert. While Respondent did offertestimony to contradict Gilbert's testimony relative to hisalleged spying at a union seminar at the behest of the se-curity director, Gilbert's testimony in respect to the fore-going incident stands as undisputed fact'sand must becredited.The undisputed evidence of record, therefore, showsthat Respondent instructed Gilbert, a supervisor, to sur-veil its employees' union activities and inform it with re-spect thereto. The Board has held that an employer'sinstructions to a supervisor to surveil its employees'I' The controverted portion of Gilbert's testimony, which was offeredto show union animus on the part of Respondent by reason of the assert-ed direction by Security Director King of both the spy episode and theother 1979 surveillance incident, is not credited in view of Gilbert's mani-fest hostility toward King and the undisputed reason for Gilbert's dis-charge. While he denied harboring a grudge, Gilbert's testimony radiatedresentment toward King for his alleged mistreatment by the latter.La See fn. Il, supra.14 Goodyear Tire & Rubber Company Highway Transportation Depart-ment, 190 NLRB 84. 86, fn. 3 (1971).is Locke Insulators. Inc., 218 NLRB 653 (1975).union activities violate the Act."' As seen, paragraph 7of the complaint alleges that Respondent solicited its em-ployees, rather than its supervisors, to surveil. Nonethe-less, Respondent's activities were no less unlawful and, asthe allegations were fully litigated, they support a findingthat Respondent violated Section 8(a)(1) of the Act. "Accordingly, I find and conclude that the evidencesustains the contention of counsel for the General Coun-sel and the Union that Respondent unlawfully instructedits supervisor, John Gilbert, to surveil its employees'union activities, in violation of Section 8(a)(1) of the Act.E. The Reprimands of LaCosta Miles and LindaMenefee, the Termination of Miles, and the No-Solicitation Rule1. The factsa. The reprimand and termination of LaCosta MilesThe January 9, 1981, amendment to the December 31complaint issued herein charges Respondent with unlaw-fully issuing an "Employee Counseling and CorrectiveAction Notice"'8to its employees, Linda Menefee'9andLaCosta Miles, and with unlawfully discharging andthereafter refusing to reinstate its employee, LaCostaMiles. These allegations involve Respondent's enforce-ment of its no-solicitation policy.(1) The no-solicitation policyThe hospital policy relating to solicitation, which theGeneral Counsel does not here contend is per se unlaw-ful, is divided into several parts. As pertinent here, thepolicy prohibits: (1) "solicitations of any kind" whichmay interfere with "patient care or disturb patients" in"immediate patient care areas" including, among others,"corridors and sitting rooms adjoining or accessible topatient rooms and treatment rooms"; and (2) "solicita-tions of any kind" by "associates who are supposed to beworking" or solicitations which "interfere with the workof other associates who are supposed to be working";and (3) violations of the no-solicitation policy20will't Belcher Towing Company, 238 NLRB 446 (1978); Harvey's WagonWheel, Inc., d/b/a Harvey's Resort Hotel & Harveys Inn, 236 NLRB 1670,1681 (1978).1 Crown Zellerbach Corporation. supra. and cases cited therein.I" A euphemism for reprimand.I' The reprimand of Linda Menefee will be treated infra.O0 The no-solicitation policy in its entirety is set forth below:POLICYIn order to protect persons within the hospital from unnecessary an-noyance or inconvenience by any form of solicitation or distributionof literature, the following rules will be enforced:No distribution of any kind, including circulars or other printed ma-terials, shall be permitted in any work area at any time.No solicitations of any kind, including solicitations for membershipsor subscriptions, which may interfere with patient care or disturb pa-tients will be permitted in immediate patient care areas which in-clude the patients' rooms, operating rooms, and places where pa-tients receive treatment (such as X-ray and therapy areas), corridorsand sitting rooms adjoining or accessible to patient rooms and treat-ment rooms, and elevators or stairways used substantially to trans-port patients.Continued49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"subject associates to disciplinary action in accordancewith the hospital personnel policy."(2) The reprimandAccording to Miles, her immediate supervisor, UnitCoordinator Betty Eaford, called her into her office onOctober 1. Eaford told Miles that she had been solicitingemployees in the intensive care unit (hereinafter ICU)conference room, which was against the hospital no-so-licitation policy because the ICU conference room wasconsidered to be a patient care area. When Miles re-sponded that she did not know that the conference roomwas a patient care area, Eaford stated that the hospitalconsidered it to be a patient care area since it was usedby nurses for change-of-shift reports concerning patients'progress and as a place to console patients' families.Eaford also presented Miles with the following writtenreprimand for soliciting, which is dated September 26:Solicitation of St. Vincent's associates within de-partmental work areas during work hours on Sep-tember 5 and September 12. This type of activity isin violation of Administrative Policy No. 8650449.Any more solicitations in violation of HospitalPolicy will subject you to termination.Miles read the notice of reprimand, and Eaford re-quested her to sign it. Miles refused, stating that shewould have to check her book. Miles testified that shedeclined to sign because she could not remember whatshe had done on the specific dates indicated. In anyevent, Miles never came to Eaford with contrary infor-mation. At the time she received the reprimand, Mileswas given a copy of the no-solicitation policy and wasasked if she were aware of it. She answered affirmative-ly.According to Eaford, the bases of the reprimand werethe two instances of solicitation by Miles involving em-ployees Roselle Bonner and Lois Hill in two patient careareas, viz the ICU conference room and the conferenceroom on "Third-East," respectively. Eaford was toldabout the Bonner solicitation by Bonner herself andabout the Hill solicitation by Eaford's immediate superiorwho had been informed of it by Hill's supervisor. Bonnerinformed Eaford that Miles had approached her in theICU conference room during or "right after" thechange-of-shift report, and handed her union literature.Bonner was upset over the incident and told Eaford thatshe did not want Miles bothering her. In the other inci-dent, Miles had reportedly given union literature to Hillin the conference room on "Third-East." Based uponthose reports Eaford decided to reprimand Miles. Shedid not independently investigate either incident. Thus,the reprimand of Miles by Eaford was based upon thetwo reported violations by Miles of the no-solicitationNo solicitation of any kind, including solicitations for membershipsor subscriptions, will be permitted at any time by associates who aresupposed to be working, or in such a way as to interfere with thework of other associates who are supposed to be working. Anyonewho does so and thereby neglects his or her work or interferes withthe work of others will be subject to disciplinary action.policy by soliciting in both the ICU and "Third-East"conference rooms.While Miles acknowledged talking "one time" to LoisHill in the conference room on "Third-East" and talkingto Bonner on several occasions in the kitchen of "Third-Main" and in the "conference room,"21 she could not re-member the dates and could not recall talking to Bonner"at any other place" about the Union. In her testimonyMiles also acknowledged two conversations in the ICUconference room about the Union with other employees,viz Deborah Vance, Vicky McCombs, and Debbie Jones,sometime in September during the course of which sheshowed Vance and gave McCombs union literature toread. Miles claimed she was "on a break" during eachconversation and that Vance and Jones were also "onbreak." She did not know that McCombs was on abreak, however. During that conversation Eaford walkedinto the conference room, and McCombs returned theliterature to Miles. Miles testified she knew that she wason her designated 15-minute break during each of thoseconversations by virtue of the fact she "had made a nota-tion to herself that when anybody wanted to talk aboutthe Union ...I always tell them ...wait until I get onmy break." The conversation with Vance and Jones tookplace between 10 and 11 p.m., toward the end of Miles'customary shift of 3 to 11 p.m. Miles was unaware of thehospital policy forbidding a break toward the end of ashift, but she was aware that "within the last fewmonths" the hospital had instructed employees to leavetheir work areas to take breaks.(3) The dischargeAccording to Miles' version of the episode leading toher termination, she was about to take a break between10 and 11 p.m. on October 15, at which time she tele-phoned the coronary care unit (hereinafter CCU) andspoke to unit clerk Alice Lockhart. Miles asked Lock-hart whether employee Inez Jackson was working.Lockhart replied that she was, but was in the restroomat that time. Immediately thereafter, Miles left her workarea and went to the CCU to give Jackson "a personalinvitation" to a union meeting at her home. When she ar-rived at the CCU, Jackson was still in the restroom.Miles waited for Jackson to come out, standing in thehallway adjacent to the nurses desk across from therestroom, in the CCU. When Jackson exited the res-troom, Miles handed her a sealed envelope containingthe invitation, asking her how she was and telling herthere was something for her in the envelope. Jacksonsaid nothing, and Miles then left the CCU.22Miles did21 Miles was recalled by the General Counsel and denied solicitingBonner in the ICU conference room.2 On rebuttal, unit clerk Lockhart testified that she was leaving theCCU to go on break when Miles walked in. While she did not witnessany conversation between Miles and Jackson, she testified she had ad-vised Miles when she called the CCU that Jackson was in the restroom.Lockhart had not seen Jackson come out before Miles walked in, and sheherself walked out of, the CCU. Lockhart also recalled the time of Miles'call as being between 10 and 10:30 p.m. and that a patient named Under-wood had died in CCU between 7 and 8 p.m. that day but she could notrecall the date, because she had been "off the job so long."50 SAINT VINCENT'S HOSPITALnot know whether or not Jackson was on break on thatoccasion and acknowledged that the restroom can beused anytime at the hospital. Miles, who was not work-ing in the CCU that night, recalled that the large doubledoors leading into both the ICU and the CCU aremarked "Immediate Family Only" or "Visitors Restrict-ed to Immediate Family, One at a Time, Please" or"something of that nature."Respondent presented the testimony of Lydia Thomp-son with respect to the same episode. Thompson is, andwas at all times pertinent, a registered nurse employedby the hospital in CCU. On the day in question, Thomp-son was seated "at the monitor" desk. Miles came intothe CCU and asked for "Inez" (Jackson). Her recollec-tion was that Jackson was called, but she was busy at thetime and was not "out in the area." Miles had a yellow-looking envelope in her hand, which she did not putdown but held. Jackson came out of patient Under-wood's room, came to the nurses desk and told Milesthat she was busy and could not talk to her. Miles there-upon told Jackson, "Well, I'm leaving this here for you."She then left the envelope, which was sealed, on the sideof the monitor where it stayed because at that particulartime a "silent code"23was being worked on patient Un-derwood. Thompson specifically denied that Jacksoncame out of the restroom but, instead, had come out ofUnderwood's room to run an EKG because "we werereally swamped at that time." This incident, according toThompson, occurred at or about 10:30 p.m. or "a littleafter that."24She also testified that Underwood did notdie until later2sbut was "real serious" that night.Thompson acknowledged that she was busy that day andthat there were many things going on at the time inquestion because of the "silent code" being worked onUnderwood. Later on, after things quieted down, theyellow envelope left by Miles for Jackson was opened,and its contents comprised a yellow invitation to a unionmeeting. Thompson had seen Miles come into the CCUseveral times previously to talk to the unit clerk or tosomeone else with whom she had been talking. On cross-examination, Thompson responded affirmatively to ques-tions concerning whether she liked the hospital andwhether she had been treated well there and negativelyto whether she "would want to see a union in there todisrupt any relationship you have with the people there."Medical Nursing Manager Piccard also testified con-cerning her involvement in the episode leading to Miles'discharge. She conveyed the information she had re-ceived from talking with some of the personnel whowere on the CCU at that time to "the person in chargeof Miles." Piccard talked with both Jackson and Thomp-son. While Jackson did not advise her that Miles had in-terfered with the former's work on that occasion, she didtell Piccard that she had been told earlier someone waswaiting to see her, that it was several minutes before she23 "Silent Code" was defined by the witness as "a death threateningsituation to the patient."24 According to Medical Nursing Manager Linda Piccard. the hospi-tal's medical records reflect that an EKG was performed on Underwoodat 10:40 p.m. "on the night Ms. Miles is supposed to have made a contactwith Ms Jackson."25 According to Medical Nursing Manager Piccard, Underwood died36 hours after the incident in questioncame out of the room, that she was too busy to talk withanyone, and that she just waved off Miles and went onto do the EKG on Underwood. Piccard relayed the sub-stance of her conversation with Jackson and Thompsonto the manager of the surgical division, Joyce Williams.On October 27, Miles was summoned to Unit Coordi-nator Betty Eaford's office and asked to wait in the ICUconference room for the arrival of Unit Manager JoyceWilliams. When Williams arrived, they went to Eaford'soffice. There she was informed that she had continued tosolicit in patient care areas despite the prior warning thatthis was against hospital policy. Miles denied that shehad spoken to anyone about the Union. Williams then di-rected her attention to the fact that giving another em-ployee an invitation to a union meeting was a form of so-licitation and that she was, therefore, being terminatedfor soliciting in patient care areas. While Eaford told herthe name of the other employee involved was confiden-tial, Miles testified that she knew it was Jackson, sinceshe had given Jackson the invitation.Eaford had received the report of Miles' October 15solicitation from her manager, Joyce Williams, who hadin turn received the information from Linda Piccard.Eaford was herself unaware that it involved an invitationto a union meeting. She thought the discharge warrant-ed, however, because Miles had again solicited in a pa-tient care area, this time the CCU which is an intensivecare area, after being warned she would be terminated ifshe solicited again.b. The intensive care areas and Respondent'senforcement of its no-solicitation policyAccording to the witnesses called by the parties, thephysical layouts and utilization of both of the intensivecare areas, the ICU and CCU, are essentially the same,with a variation relating to the separation of the nursesdesk from the conference room: The former has a walland the latter a window. Thus, a description of the ICUwill suffice for both.(1) The intensive care areasThe ICU is a self-contained unit that houses the criti-cally ill, which is separated from the rest of the hospitalby two sets of double wooden doors on either side of theunit. These doors, which remain closed, are labeled "In-tensive Care Unit" and are also marked "Visitors Re-stricted to Immediate Family-One at a Time, Please."The ICU and CCU are the only units in the hospital setapart by closed wooden doors.Outside the double doors there is the ICU waitingroom and a lobby with an elevator. There is also a wait-ing area in front of the elevators. Upon entering thedouble doors on the left, the conference room is on theright. Upon entering the double doors on the right, theconference room is on the left. The single doors on bothends of the conference room leading into the room fromthe hallways located at either end have glass at the topand wood at the bottom.In addition to the conference room and the nurses sta-tion adjacent thereto, which is separated from the con-ference room by a solid wall (in the case of the ICU) or51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa wall with a window (in the case of the CCU), there arenine patients' rooms inside the ICU. The distance be-tween one of the doors to the conference room and oneof the nearest patients' rooms is approximately 6 feet.Since the conference room doors have glass at the top,patients can be observed a few feet away by someone sit-ting at the table in the conference room. In addition tothe conference room, nurses station, and nine patients'rooms, there are a restroom and two supply areas locat-ed inside the ICU. While there is no designated breakarea in the ICU, there is such an area in "Four-Main,"which is adjacent to the ICU.A table is located in the center of the conferenceroom, which also contains a telephone, a coffeemaker, arefrigerator, a cupboard, a bulletin board, a mailbox, alounge chair, cabinets, and a cupboard.Coffee from the coffee machine is principally used toserve the ICU patients. It may also be served to familymembers of a patient during a consultation with adoctor, and night-shift employees are allowed to drinkthat coffee. The refrigerator contains juice and milk forpatients, and employees may keep their lunches there.Stationery and literature on nursing are kept in the cabi-nets. The mailbox is used to deliver mail concerning hos-pital business to employees. Employees have also re-ceived personal mail in the mailbox. The conferenceroom telephone is used for business calls, but employeesalso use it to make and receive personal calls. Thelounge chair is principally used by night-shift nurses forbreaks.The conference room is not utilized in the treatment ofpatients. It has, however, many other uses. It is used forchange-of-shift reports, that is, the off-going shift ofnurses reports the medical condition of the patients tothe on-coming shift. These reports are made while bothshifts are on duty, before those going off duty punch out,and after those coming on duty punch in at the time-clock located outside the unit. Clinical conferences arealso conducted in the conference room, as are intrade-partmental meetings and "relaxation" therapy26classes.In addition, the doctors at the hospital use the confer-ence room to consult with the families of patients whenthe patient's condition has changed. This is usually badnews, e.g., death is inevitable, loss of kidney function,loss of respiratory energy, etc. These conferences usuallyinvolve patients who have "gone sour," and the confer-ence room is the only place in the hospital that providesprivacy for the family to hear such news. Usually thesesessions involve death or a change just prior to death.Four deaths occurred during the 2-week period prior tothe hearing. The average death count for a 2-weekperiod is three. Doctors also use the conference room todiscuss cases among themselves. Respiratory therapistsset their cart on the conference room tables and organizetheir work. Nurses may also use the conference room tochart, i.e., bring a patient's record of treatment or medi-cations given and doctor notifications up to date, whichbecomes part of the permanent record. And night-shiftnurses may use the recliner in the conference room to26 Classes to teach nurses to relax after a stressful day.take their "rest breaks," during which they are permittedto recline for 1 hour.The conference room is the designated smoking areasince the rest of the unit comprises patients' rooms andthe nurses station. Smoking is not possible at the nursesdesk because of the presence of oxygen and respirators.Although employees may store their lunches on thebottom shelf of the refrigerator in the conference room,they may not eat them in the conference room. WhileICU Coordinator Eaford, who has worked for the hospi-tal for 20 years, testified she had never observed an em-ployee eating lunch in the conference room, she ac-knowledged that prior to August she had seen an em-ployee eating "chips and coke" in the conference roomand that she had instructed employees not to eat theirlunches in that room. Employees are also not permittedto take their breaks in the conference room. The hospitalrule is that breaks should be taken in the cafeteria or thecanteen, away from the unit.ICU patients are seldom ambulatory. If they are at all,it is limited to their rooms and from their rooms to therestroom. According to LaCosta Miles, the latter oc-curred four or five times within the year she worked inthe ICU.In the opinion of ICU Coordinator Eaford, who hasbeen a registered nurse for at least 20 years, political ac-tivities should not be discussed in the ICU in light of thefact that patients are too close and "when voices startrising they'll hear all the commotion."LaCosta Miles, who had been employed "just about ayear" in the ICU prior to her termination in October,testified that the ICU conference room is used for theemployees "to take a short break, or a break, or what-ever, we would go into the conference room and readthe paper or drink coffee." She acknowledged, however,that, within the last few months she worked there, theemployees had been told to take their supper breaks inthe cafeteria or canteen and to leave their work areas totake their 15-minute breaks. Miles, who was on the 3 to11 p.m. shift, also recognized that she and her coworkerscould and did drink coffee in the conference roomduring worktime.(2) Solicitation in the ICUMiles testified to two incidents of nonunion solicitationthat took place in the ICU conference room. One oc-curred in early March and the other in September or Oc-tober. The first involved a lingerie shower invitation foran employee who was getting married.27The invitationwas received by Miles in the conference room in the firstweek of March. The other involved a cake for a retiringemployee whose name Miles could not recall. Neitheract of solicitation occurred in the presence of ICU Coor-dinator Eaford, but she did notice the shower invitationposted on the bulletin board in the conference room.Since August, postings of that nature are not permitted.There has been no solicitation for Avon or the flowerfund for at least a year. Also, prior to August, there had" The invitation was received in evidence as G.C. Exh. 9.52 SAINT VINCENT'S HOSPITALbeen parties in the conference room but not afterAugust.(3) Solicitation in other areasEmployee Charlene Weeks testified that, in June, oneof St. Vincent's School of Nursing students sold her tworaffle tickets (to raise money for the school) duringworking hours in the pantry area on "Two-East." One ofthe school's instructors, Loper, had told her and otheremployees about the raffle in the break area on "Two-East," known as the "little hole," at which time onlyother employees were present. On September 22, Weekstestified that another employee, Patricia Scales, gave hera United Appeal card in front of the "Second-East"nurses desk in the hall used as a passageway for patientsand employees to gain access to "different rooms."Scales reportedly told her that she had been appointedby Unit Coordinator Belle Snyder to take up money forthe United Appeal from the employees on "Second-East." This took place when both Scales and Snyderwere working. In October, Belle Snyder reportedly con-tributed $1 and told Weeks that "we needed to get some-thing going for Ms. Walker," an employee who was offsick at the time. This conversation took place in the hall-way in "Second-East" as Weeks was exiting the pantry.The location involved is approximately 8 to 10 feet froma patient's room. Weeks thereafter solicited contributionsfor Walker from 19 to 20 other employees over a periodof time in October and early November. A total of $23was collected and was given to Walker upon her returnto work. No supervisor was present at the time of any ofthe solicitations, but Weeks testified that at least four ofthe solicitations had occurred at the nurses desk duringthe working time of the individuals involved. Accordingto Weeks, Snyder told her nothing with respect to whenor where she was to take up a contribution. Snyder wasnot called to testify.In October 1980 Unit Coordinator Sharon Blankenshiphanded Mellow Smith and other employees a weddinginvitation in the locker room of the labor room duringtheir worktime, according to employee Smith. Blanken-ship told them that the reason she handed it to them wasbecause she did not have their addresses so she could notmail it. At that time, Smith and the other employeeswere sitting in the lounge, smoking cigarettes and drink-ing coffee; however, they should have been working, ac-cording to Smith. The locker room is 10 or 15 feet fromthe labor rooms. Another instance occurring in Octoberinvolved employee Lowe who gave Mellow Smith awedding shower invitation in the locker room. She alsoplaced invitations in other employees' lockers. At thetime Mellow Smith was getting ready to go to work andLowe was just about to clock in. No one else waspresent on this occasion. The third instance observed bySmith took place in the summer in the nursery duringworktime when a student and part-time unit clerk askedtwo nurses, an assistant nurse, and Smith, if they wantedto buy a raffle ticket. No supervisor was present on thatoccasion. The fourth instance of solicitation about whichMellow Smith testified involved raffle tickets to a "whis-key bash." This occurred in August in the nurseryduring worktime. Employee Evans tried to sell two tick-ets to the "bash" to two other employees. No supervisorwas present. The fifth occasion of solicitation observedby Smith occurred at the nurses station in the laborroom in August when LPN28Mahalia Brown sold Avonproducts at the nurses desk in the labor room to Smith, anurse and others, not identified. This occurred duringSmith's worktime. No supervisor was indicated to havebeen present.According to LPN Queen Ester Steen, she observedfive instances of nonunion solicitation in the period fromsummer 1980 through November, involving raffles, theUnited Appeal, candy, and doughnuts. Sometime be-tween May and July on "Seventh-Main" an unidentifiedstudent nurse asked Steen during her worktime to buy araffle ticket. The only other person present was a fellowemployee who asked the student how she could solicitfor a raffle since it was not permitted by the hospital.The student nurse replied that they were given specialpermission by the administration. The second instanceoccurred in December and involved the distribution ofUnited Appeal cards by an RN29at the nursing stationon "Seventh-Main" during working time. Unit Coordina-tor Virginia Wallace, a unit clerk, and two RNs werepresent. The nurses station is located in the middle of thehall, and on both sides are located patients' rooms. Thethird instance occurred in the summer months and in-volved the sale of candy by an RN whose "son was sell-ing it for something at school." This solicitation tookplace during the working hours of the individuals in-volved. The fourth instance took place in October orNovember when Steen herself solicited several people tobuy doughnuts at the nurses station during workinghours. No supervisor was indicated to have been in-volved. The fifth solicitation observed by Steen tookplace at the elevator on "Seventh-Main" in the summermonths when employee John Richards gave Steen aticket to a raffle. No supervisor was indicated to havebeen present during this solicitation. LPN Steen's super-visor is Manager of Nursing Linda Piccard, however,she reports directly to Unit Coordinator Virginia Wal-lace.According to employee Sandra Herrod, in Septemberor October Unit Coordinator Roberta Smith30prior to achange-of-shift report invited some employees to herhousewarming party. Herrod also testified to the time in1978 and 1979 when she was given the responsibility ofdistributing the United Appeal pledge cards by her unitcoordinator at the time. She testified further concerningreceiving a United Appeal card in 1980 from a fellowemployee at the nurses desk at "Sixth-Main."Unit Coordinator Virginia Wallace, LPN Steen's im-mediate supervisor, testified that United Appeal solicita-tions are continuing, but that all other solicitations havebeen stopped. She was unaware of solicitations of dough-nuts and candy on her floor. The practice of posting in-vitations on the bulletin board in the locker room wasstopped in August. In that month at a meeting of her em-2a Licensed practical nurse.29 Registered nurse.'° According to the testimony of both Herrod and Unit CoordinatorEaford, all unit coordinators possess the authority of a supervisor53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, she told them that "St. Vincent's had a no-so-licitation policy and that it would be strictly enforced."Since that time, she has been unaware of any violationsof it.The former unit coordinator for "Third-Main," LindaVann, testified that in August she and others requestedclarification of Respondent's solicitation policy becausethey were uncertain as to what was considered solicita-tion and what was not. Specifically, they were uncertainabout solicitation for things like the flower fund some ofthe floors had for people in the hospital. Following clari-fication by counsel of record, Vann testified that "[W]ewere instructed to have meetings with all of our person-nel and inform them exactly what the solicitation policywas, and that nothing was to be solicited." An exceptionwas made for the United Appeal solicitation, which wasallowed to continue.According to the central supply supervisor for St.Vincent's, Joy Dobinson, prior to August, CentralSupply had a flower fund, which was used to send flow-ers in the event of someone's hospitalization or death. Atthe beginning of August at a meeting of everyone in hergroup, Dobinson informed her employees that the flowerfund was a form of solicitation and would be permittedonly during breaks or lunchtime.Medical Nursing Manager Piccard testified that thehospital's policy prohibiting certain solicitations wasclarified on August 7 and covers such activity as flowerfunds, wedding invitations, and the selling of variousitems, such as Avon products, doughnuts, and candy.She has seen no such activity at all within the last 5 or 6months, and no solicitation has been reported to herexcept in the cases of LaCosta Miles and Linda Menefee.ICU Coordinator Eaford was aware that counsel ofrecord began representing the hospital in August, atwhich time the prior practice of permitting such activi-ties as the posting of invitations on the ICU conferenceroom bulletin board, the selling of Avon products, andretirement parties in the conference room was discontin-ued, and such activities have been banned. The flowerfund was reportedly stopped "years ago."c. The reprimand of Linda MenefeeLinda Menefee has been employed by Respondent inits Linen Services Department since 1972. The union or-ganizational campaign started in 1979, and Menefee wasan active union adherent. She distributed union literatureat the entrance of the hospital, attended union meetings,conversed with other employees about the Union, andsigned a union authorization card. Knowledge of Mene-fee's solicitation activities is imputable to the hospital.Central Supply Supervisor Joy Dobinson testified thatfive employees had advised her of Menefee's solicitationof them during working hours to attend union meetingsor participate in other union activities. This informationwas passed on to Dobinson's superior, Linen SupervisorLewis Stewart.On September 16, Menefee was called into SupervisorStewart's office. Stewart handed Menefee a written rep-rimand31 and asked her to sign it, which she did. AfterX Received in evidence as G.C. Exh. 10Menefee read it, Stewart asked if she had any questions,and Menefee replied in the negative. Menefee was disci-plined for failure to follow hospital policy. The repri-mand also states, inter alia: "Solicitations of St. Vincent'sassociates32within Department work areas to discussand attend Professional Organization Meetings." Thedates, a brief synopsis of the incidents, and names of thefive associates involved were also set forth. The datesand names were: Late August-Hazel Wilson; September9-Tina Harris; September 12-Belinda Parker; Septem-ber 12-Marie Crawford; and September 10-KimBelcher. In her testimony, Menefee described each of theincidents involved. Wilson had just come to work, andMenefee was about to clock out when Menefee solicitedWilson's views on the Union. The conversation withHarris took place in Menefee's work area while she wasworking. Menefee asked Harris if she were interested inthe Union. Harris responded that she knew nothingabout it. Menefee told her if she would come to a meet-ing she would find out all about it. The Parker conversa-tion also took place in Menefee's work area during herworktime. Menefee told Parker of a union meeting andasked her to attend. The Crawford conversation alsotook place in Menefee's work area during her worktime.Menefee asked Crawford for her opinion about theUnion. Crawford responded that she would have to prayover it. The conversation with Belcher occurred whilethey were walking from their work area to the bath-room. Menefee asked her, "would she come to a unionmeeting?" The five individuals involved reported the in-cidents to their supervisor, Joy Dobinson, who, as seen,reported the same to Stewart.2. Analysis and concluding findingsThe General Counsel does not contend that Respond-ent's no-solicitation rule is per se unlawful. In support ofhis contention that the discipline of Miles and Menefeeand the discharge of Miles were unlawful, the GeneralCounsel essentially launches a twofold attack on Re-spondent's enforcement of its no-solicitation policy. First,the General Counsel contends that Respondent has dis-criminatorily applied its no-solicitation rule by disparatetreatment of individuals under it, thus rendering enforce-ment of the facially valid rule against the union activitiesof Miles and Menefee and the discipline meted out pursu-ant thereto unlawful. Thus, it is asserted that, inasmuchas the record evidence reveals that Respondent has longtolerated solicitation within immediate patient care areasduring worktime, the sudden enforcement of the rulewith respect to Miles and Menefee constituted unlawfuldiscriminatory enforcement. Secondly, the GeneralCounsel contends that Respondent's application of theno-solicitation rule to the ICU conference room consti-tutes a violation of Section 8(a)(l) and (3), since it is notan "immediate patient-care area." Since Miles was disci-plined as a result of an unlawful application of the rule,the discipline must fail, and the resulting discharge,which was triggered by the October I reprimand, mustbe found unlawful.32 A term used synonymously with "employee" by the hospital staff.54 SAINT VINCENT'S HOSPITALThere is no real dispute that Menefee and Miles weredisciplined for failing to follow hospital policy and thatMiles was terminated for continuing to do so in spite ofthe warning that such failure would subject her to termi-nation. Although the General Counsel at one pointargues that Menefee was not engaged in solicitation butwas merely talking to fellow employees about the Union,Menefee herself testified that, in at least two of the fiveconversations with fellow employees that were the sub-ject of the reprimand, she had invited the individuals in-volved to attend a union meeting and that in another shetold her fellow employee she should attend a unionmeeting to find out about the Union. The wording ofMenefee's reprimand is thus reasonably accurate. It is un-disputed from her own testimony that each of the inci-dents involved occurred during Menefee's worktime.In the case of Miles, who claimed to have been on afree-time break during each of the instances for whichshe was disciplined, whether she actually was on a breakis not material. In any event, her conduct would never-theless have constituted violations of the first part of theno-solicitation rule. She solicited and was disciplined,inter alia, for soliciting in what the hospital considers tobe patient care areas; i.e., the ICU conference room andthe conference room on "Third-East." As noted previ-ously, Miles called on rebuttal denied soliciting Bonnerin the ICU conference room. In any event, whether shedid or did not, she was specifically warned that solicita-tion "in violation of Hospital Policy" would subject herto termination. There is no dispute that Miles enteredone of the two sensitive areas of the hospital, the CCU,and engaged in another act of solicitation subsequent tothe warning.There is a dispute over whether Miles also interferedwith the work of another employee, Inez Jackson, who,the hospital submits, was in the process of running anEKG on a patient who was on the verge of death. Theresolution of the conflict of testimony as to whetherJackson was in the restroom or engaged in running anEKG when Miles entered the CCU and waited to seeher is unnecessary to a disposition of this case. Resolu-tion of that conflict would only be relevant to a consid-eration of whether the second part of the no-solicitationrule was also violated. It is not disputed here that the in-cident took place in a patient care area, viz in the corri-dor inside the CCU adjoining or accessible to a patient'sroom. And it really cannot be disputed that Miles' con-duct "may" have interfered with patient care and "may"have disturbed patients.The issues remaining for resolution are: (1) whetherRespondent discriminatorily enforced its no-solicitationrule and (2) whether application of the no-solicitationrule to the ICU conference room constitutes a violationof Section 8(a)(l) and (3) since it is not an "immediatepatient-care area."There is no question that a health care facility maylawfully restrict employees from soliciting in immediatepatient care areas even on nonworking time.33The first3Si. John 's Hospital. 222 NLRB 1150 (1976); N.LR.B. v. Baptist Hos-pital. Inc., 442 U.S. 773 (1979).issue really involves a determination of whether Re-spondent's toleration of certain kinds of solicitation in thepast in patient care areas, as previously set forth in detail,renders its action with respect to Miles and Menefee a"sudden" or unexpected and discriminatory enforcementof the rule, and the discipline pursuant thereto unlawful.Initially it is observed that Miles, like Menefee, wasgiven a copy of the solicitation policy and a notice thatshe was not to violate the hospital's solicitation policy. Itis also observed that, although Lydia Thompson wasaware of the nature of Miles' solicitation in the CCU,Eaford, who discharged Miles, was not. At the time ofMiles' discharge, the record shows that Eaford was un-aware that the solicitation involved an invitation to aunion meeting.It is not contested that Respondent permitted employ-ee solicitation during working time and that a hospital-wide solicitation for the United Appeal continues at thepresent time. It is also beyond dispute that, prior toAugust, Respondent permitted solicitation contrary to itspolicy. On August 7, the hospital's solicitation policywas "clarified," that is, broadened by interpretation to in-clude prohibitions against such activities as flower funds,the posting or distribution of shower and wedding invita-tions, and the selling of various items, such as Avonproducts, doughnuts, and candy. At that time the em-ployees were orally advised of the August 7 clarificationof the rule by their supervisors at various meetings, andnone of the supervisors who appeared and testified(Vann, Wallace, Dobinson, Eaford, and Piccard) wasaware of any solicitations subsequent to August, exceptfor the United Appeal. The only evidence presented ofsolicitations occurring subsequent to August in the pres-ence of a supervisor involved a collection for a sick em-ployee reportedly organized by a unit coordinator in Oc-tober, the hand delivery of a wedding invitation in Octo-ber to several employees, in lieu of mail, an oral solicita-tion to a housewarming party by a unit coordinator, andsolicitation for the United Appeal.The record contains no evidence of solicitations afterAugust in either the ICU, CCU, or Central Supply, theunits involved here. Stated differently, there is no proofof other solicitation occurring within the areas super-vised by either Eaford or Dobinson during any relevantperiod of time. It would thus be unreasonable to inferdiscriminatory motivation on their part.There was proof of two other instances of post-Augustsolicitation occurring outside the presence of a supervi-sor. These clearly do not constitute open and notorioussolicitation sufficient to charge Respondent with notice,and it is reasonable to conclude that the other instances(except solicitation for the United Appeal) either resultedfrom a misapprehension of the breadth of the interpreta-tion of the rule subsequent to August or that the wit-nesses were mistaken and that they occurred prior toAugust. In any event, the failure to redress these threeinstances of so-called solicitation occurring in the pres-ence of supervisors, and at or about the same time warn-ing Miles and Menefee against soliciting for the Union,clearly does not rise to the level of discriminatory en-forcement of the no-solicitation rule.55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth Miles and Menefee were given unambiguouswarnings that further solicitation would subject them todischarge. Miles acted in defiance of the warning andpresumably Menefee did not. Furthermore, it is reason-able to expect supervisors in a large complex such as thisto interpret and enforce rules differently. Obviously,before an act can be condoned, there must be knowledgeof it and the authority to redress or condone it. Neitherof the supervisors directly involved here, Eaford or Do-binson, condoned any acts of solicitation after August 7except for the United Appeal. Under all of the circum-stances presented, I find no "sudden" or otherwise dis-criminatory enforcement of the rule as to Miles or Mene-fee as to render unlawful the discipline meted out pursu-ant thereto.The final issue presented is whether application of theno-solicitation rule to the ICU conference room by Re-spondent is itself unlawful. The utilization of the ICUconference room has been detailed previously. The Gen-eral Counsel argues that the Board has consistently heldand recently reiterated that "employer rules which pro-hibit employee solicitation in health care facilities inareas other than immediate patient-care areas are inval-id."34Since the ICU is not used in the treatment of pa-tients, it is not an immediate patient care area, accordingto the General Counsel.It is noted that the ban on solicitation in Eastern Maineoccurred in a lobby which was located 200 feet from thenearest patient's room, separated by a corridor, and thatthe physicians took those awaiting news of the results ofsurgery into the surgery waiting room, rather thanconfer with them in the lobby. Here, the ICU conferenceroom is located only within approximately 6 feet fromthe nearest patient's room. When the physicians need toconfer with or console the families of ICU patients whoare dying or whose conditions have changed for theworse, the conference room is the only place in the hos-pital that provides privacy for the families to hear suchnews. Certainly, such families "need a restful, unclut-tered, relaxing and helpful atmosphere, rather than oneremindful of the tensions of the marketplace, in addition34 Eastern Maine Medical Center, 253 NLRB 224 (1980).to the tensions of the sick bed."s3 Manifestly, solicitationhas no place in the ICU conference room at such times.While these conferences do not occur daily, as seen,death is not an infrequent visitor to the ICU and its visitsare not precisely predictable. In view of such a seriousenvironment and the close proximity of patients, the hos-pital should have the right to control the activities takingplace in the ICU conference room.Under the circumstances, I find and conclude that theapplication of the no-solicitation rule to the ICU confer-ence room does not constitute a violation of Section8(aXl1) and (3) of the Act.111. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1. St. Vincent's Hospital is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Local 1199, National Union of Hospital and HealthCare Employees, Retail, Wholesale and DepartmentStore Union, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By instructing its supervisor, John Gilbert, to sur-veil its employees' union activities, Respondent has en-gaged in unfair labor practices affecting commercewithin the meaning of Sections 8(aX)(1) and 2(6) and (7) ofthe Act.4. All other allegations of the complaints herein thatRespondent has engaged in conduct violative of Section8(aX1) and (3) of the Act have not been supported bysubstantial evidence.[Recommended Order omitted from publication.]s Beth Israel Hospital v. N.LR.A, 437 U.S. 483 (1978).56